The orders entered on December 7, 1977, must be vacated for the reason that there was no validly appointed guardian, either permanent or temporary, who could be authorized to commit the minor to a mental health or retardation facility. 1. If (as seems most likely) the petition for the appointment of a guardian was filed under the provisions of G. L. c. 201, § 2 (as appearing in St. 1958, c. 120, § 1), the decree of appointment (which was entered on the same day that the petition was filed) was invalid because no citation or other form of notice was issued or given to the minor, who was then above the age of fourteen. 2. If (as seems less likely) the petition was filed under the provisions of G. L. c. 201, § 6 (as in effect prior to St. 1977, c. 567, § 1), the decree of appointment was invalid because the minor was not given the seven days’ notice required by the first sentence of said § 6 and by the first sentence of G. L. c. 201, § 7 (as amended by St. 1974, c. 845, § 5). 3. If (as seems unlikely) the petition was filed under the provisions of G. L. c. 201, § 6A (as in effect prior to St. 1977, c. 567, § 2), the decree of appointment was invalid because the minor was not given the seven days’ notice required by the second sentence of said § 6A and by the *907aforementioned G. L. c. 201, § 7. 4. As the handwritten word "temporary” was struck from the face of the petition and from the face of the bond which was proffered with the petition, it is clear that the petition was not filed or acted on under the provisions of G. L. c. 201, § 14 (as in effect prior to St. 1977, c. 567, § 3). The orders entered on December 7, 1977, and the decree of appointment entered on October 25, 1977, are vacated, and the case is remanded to the Probate Court for further proceedings not inconsistent with this opinion. See Fazio v. Fazio, 375 Mass. 394 (1978); Doe v. Doe, 377 Mass. 272 (1979); Guardianship of Bassett, ante 56 (1979). Costs of appeal are not to be awarded to any party. The rescript is to issue fourteen days from the date hereof. See Mass.R.A.P. 23, as amended, 367 Mass. 921 (1975).
Robert E. Healey for Mark A. Laurenza.
Mark E. Tally for Hazel L. Laurenza.
Jonathan Brant, Assistant Attorney General, for the Attorney General, amicus curiae, submitted a brief.

So ordered.